Citation Nr: 0613689	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-10 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to nonservice-connected permanent and total 
disability rating for pension benefits.

2.  Entitlement to service connection for disabilities of the 
right  shoulder, low back, right knee, left knee, right 
ankle, left ankle, right elbow, and left elbow including as 
undiagnosed illness.

3.,  Entitlement to service connection for residuals of a 
head injury to include glaucoma.

4.  Entitlement to service connection for an organic heart 
disorder to include left ventricular dysfunction.

5.  Entitlement to service connection for bilateral defective 
hearing and tinnitus. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1970; from August 23 to November 29, 1983; and from 
January 17 to April 24, 1991.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, AL.

During the course of the current appeal, the veteran has 
raised a number of other issues; however, absent a perfected 
appeal thereon, they are not part of the current appellate 
review.

In December 2005, the veteran provided testimony before a 
Veterans Law Judge at the RO; a transcript is of record.  At 
that time, it was indicated that the veteran and his 
representative intended that the issue with regard to 
tinnitus be considered part and parcel and/or inextricably 
intertwined with that relating to hearing loss.  The Board 
concurs. 

In April 2006, a Veterans Law Judge granted the veteran's 
representative's motion to advance the case on the docket 
pursuant to 38 C.F.R. § 20.900(c).

Issues #2, 3, 4 and 5 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of issue #1.

2.  The veteran had mor than 90 days of active service during 
war; he is nearly 58 years of age and is disabled by myriad 
physical and mental health problems; he is not now working; 
and Social Security Administration (SSA), his state worker's 
compensation organization, former employers and several 
physicians have opined that he is not and will not be able to 
work in the future. 


CONCLUSION OF LAW

The requirements for a nonservice-connected pension have been 
met.  38 U.S.C.A. §§ 1501,1502, 1521, 5107(b); 38 C.F.R. §§ 
3.340, 3.342(a), 3.655(b), 4.3, 4.7, 4.16, 4.17 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
undergone some development with regard to pension benefits.  
The veteran has indicated that he is aware of what is 
required in the way of evidence; and although he has been 
asked for additional information with regard to the 
disabilities, he has indicated that nothing further is in 
existence which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of that (pension) issue at present without detriment to the 
due process rights of the veteran.

In the circumstances of this case, a remand with regard to 
pension benefits, to have the RO take additional action under 
the new Act and implementing regulations would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's pension claim.  


Criteria

Veterans who serve during a period of war for 90 days or more 
and are totally and permanently disabled as the result of a 
nonservice-connected disability not due to the veteran's own 
misconduct are eligible for a nonservice-connected disability 
pension. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.342.  
A finding of total disability is warranted where the veteran 
experiences any disability that is sufficient to render it 
impossible for an average person to follow a substantially 
gainful occupation.  

The "average person" standard is implemented by VA 
regulations, including 38 C.F.R. § 3.340(a) and 38 C.F.R. § 
4.15 that also add that the total rating is based primarily 
upon the average impairment in earning capacity.  

Further, 38 U.S.C.A. § 1502(a)(2) essentially provides that a 
veteran shall be considered permanently and totally disabled 
when such person is unemployable as a result of disability 
reasonable certain to continue throughout the life of the 
disabled person, or is suffering from any disease or disorder 
determined by the Secretary of VA to be of such nature or 
extent as to justify a determination that persons suffering 
therefrom are permanently and totally disabled.

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15 (2005).  To 
establish eligibility for pension purposes, it is necessary 
that the evidence demonstrate permanent disability of 
sufficient severity as to render the veteran unable to secure 
and maintain substantially gainful employment consistent with 
his age, education and work experience.  Unemployment does 
not, in and by itself, constitute eligibility for pension 
purposes.

The U.S. Court of Appeals for Veterans Claims (Court), has 
held that VA adjudicators, when considering a claim for 
entitlement to nonservice-connected pension benefits, must 
consider whether the veteran is unemployable as a result of a 
lifetime disability, i.e., an "objective" standard, or if the 
veteran is not unemployable, whether there exists a lifetime 
disability which would render it impossible for an average 
person to follow a substantially gainful occupation, i.e., a 
"subjective" standard. 38 U.S.C.A. §§ 1502(a)(1), 1521(a); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, and 4.17.  See also Talley 
v. Derwinski, op. cit.; Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Brown v. Derwinski, 2 Vet. App. 444 (1992).

Subjective factors for consideration are also included in 38 
C.F.R. § 4.15 which provides that in individual cases, full 
consideration will be given to such factors as unusual 
physical or mental effects in individual cases, peculiar 
effects of occupational activities, defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap or disability, and the effect of 
combination of disabilities.  In addition, 38 C.F.R. § 
4.17(b) states that where the veteran fails to meet the 
percentage requirements, but meets the basic eligibility 
criteria and is unemployable, consideration of 38 C.F.R. § 
3.321(b)(2) is appropriate.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A lay person is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background and Analysis

The veteran was born in July 1948, so he is nearly 58 years 
of age.

The veteran had active service from September 1967 to 
September 1970; and from August 23 to November 29, 1983; and 
from January 17 to April 24, 1991.

Clinical records are not complete, but available reports 
reflect that the veteran has been seen for pain and 
limitations in numerous joints including his ankles, knees, 
back, shoulders, wrists and elbows.  He has been diagnosed as 
having major depression with a GAF of 55 (VA examination, 
December 2003); and has been seen for heart disease and 
hypertension, glaucoma and other problems to include hearing 
loss, etc.

According to SSA records, the veteran has a GED and one year 
of college education. He was previously employed as a state 
(AL) highway maintenance technician.  He is no longer able to 
work in those positions, and SSA has held that he does not 
have transferable skills.  SSA has also granted him benefits.

Statements are of record from the veteran's former employers 
with the State of AL to the effect that he had been out on 
maximum benefits and could no longer work for them as of May 
17, 2002.

CWH, M.D., in a statement in March 2002, opined that the 
veteran was permanently and totally incapacitated to do his 
current job and could not return thereto.  This was similar 
to a statement from a District Engineer with the State 
Transportation Department. And VA evaluators have suggested 
that he is severely limited from an industrial standpoint.

In this case, it is not unequivocal in that there may be some 
job, somewhere, that the veteran might be able to do, of an 
entirely sedentary nature and without stress.  However, this 
is not a certainty; regardless, there is nothing in the 
record to reflect that he would be able to sustain other than 
marginal work for minimal payment.

In this regard, the Board has found the veteran's testimony 
at the December 2005 hearing to be entirely credible.

In any event, the Board finds that the aggregate evidence 
raises a doubt which must be resolved in his favor and the 
nonservice-connected pension benefits are warranted.

ORDER

Nonservice-connected permanent and total disability rating 
for pension benefits is granted, subject to the regulatory 
criteria relating to the payment of monetary awards. 

REMAND

The veteran had three periods of service; service records are 
very limited.  He was primarily in military police and 
aircraft maintenance, a light vehicle/truck driver, some of 
which subjected him to acoustic trauma, and a communications 
and navigation systems technician.

And while the RO has made some effort to obtain available 
records from service and since, it is unclear that all 
reasonable efforts have been made.  

There is some indication that some of his service records 
were destroyed in the St. Louis fire, there is some other 
information that would indicate that some records may be 
available.

It would be positive to the veteran's case to have additional 
records in the file.  Moreover, it is unclear that he fully 
understands what is required to support his claims.

Specifically, while records are not available for his earlier 
periods of service, it would appear that at least before, 
during and since his last period of service, the veteran had 
various injuries involving one joint or another.  He had at 
least elbow, wrist, back and knee complaints.  He also 
apparently had some ECG abnormalities, the significance of 
which is unclear in the context of current complaints and 
clinical findings. 

With regard to some other issues, the evidence is somewhat 
confusing.  For instance he has claimed a hearing loss; it is 
noted that he was exposed to noise (including from aircraft) 
during portions of his service.  And while post-service 
hearing tests have suggested borderline hearing, the 
comprehensive results of audiometry are not in the file.

And while he claims that his eye problems, including glaucoma 
are the result of inservice injury to his head, there is some 
post-service private clinical evidence relating to a possible 
association with an industrial accident of some sort.

Similarly, while the veteran has indicated on several 
occasions that his current symptoms started in service, or 
were specifically aggravated therein, there are no opinions 
in the file which relate to whether the veteran's current 
complaints are or are not related to service.

In addition, disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310.

The Court has held that when aggravation of a veteran's non- 
service connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service connected.  See Allen v. Brown, 7 Vet. App. 439, 
446 (1995).  Establishing service connection on a secondary 
basis requires evidence sufficient to show: (1) that a 
current disability exits, and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service- 
connected disability. Id.

The Board finds that additional development would be helpful.  
Accordingly, the case is REMANDED for the following action:

1.   The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide all 
evidence with regard to his disabilities 
before, during and since each period of 
active service, and the RO should assist 
him in obtaining this, which should be 
added to the file.

The RO should endeavor to obtain complete 
service records including from his Persian 
Gulf service through the special channels 
set-up for same.

All post-service clinical records from VA 
medical centers and outpatient facilities 
to include Tuskegee, Montgomery, 
Birmingham, Tallahassee, Dothan and others 
in FL and AL, in particular, should be 
acquired and added to the file.

2.  The 
veteran 
should 
then be 
scheduled 
for 
comprehen
sive VA 
evaluatio
ns to 
determine 
the 
etiology, 
duration 
and 
nature of 
his 
current 
disabilit
ies 
involving 
the right 
shoulder, 
low back, 
right 
knee, 
left 
knee, 
right 
ankle, 
left 
ankle, 
right 
elbow, 
and left 
elbow, 
eye 
problems 
and any 
residuals 
of a head 
injury to 
include 
glaucoma, 
an 
organic 
heart 
disorder 
to 
include 
left 
ventricul
ar 
dysfuncti
on and 
hypertens
ion, and 
bilateral 
defective 
hearing 
and 
tinnitus.  
All 
necessary 
testing 
should be 
undertake
n 
including 
X-rays of 
all 
impacted 
joints 
and 
audiometr
y, and 
the 
opinions 
should be 
annotated 
to the 
evidence 
of record 
to 
include 
whether 
it is as 
likely as 
not that 
anything 
in-
service 
or of 
service 
origin 
served to 
increase, 
alter or 
aggravate 
pre-
existing 
problems, 
if any.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
issued 
and the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


